IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY ANN PROTZ                              : No. 412 WAL 2015
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (DERRY AREA SCHOOL                    :
DISTRICT),                                  :
                                            :
                                            :
PETITION OF: DERRY AREA SCHOOL              :
DISTRICT                                    :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Does Section 306(a.2) of the Pennsylvania Workers’ Compensation Act
      unconstitutionally delegate the State Legislature’s lawmaking authority in
      violation of Article II, Section 1 of the Pennsylvania Constitution by
      incorporating the most recent edition of the AMA Guides to the Evaluation of
      Permanent Impairment?